Title: To James Madison from Paul Hamilton, 4 December 1809
From: Hamilton, Paul
To: Madison, James


Sir,
Navy Department 4 Decr 1809
The death of Mr Keith Spence, late navy agent at New Orleans, having been duly notified to this Department, the public interests require that an immediate appointment be made to that vacancy; and as in that distant agency it is peculiarly necessary that the officer should possess a thorough knowledge of the business which will be confided to him, I beg leave to recommend, to be nominated to that station, Mr John K Smith, of the District of Columbia, who from an intimate acquaintance with the transactions of this Department, & his ability & fidelity manifested during a connection of some years with it, affords a well grounded expectation, that the duties of the above agency, if entrusted to him, will be performed to the advantage of the public. I have the honor to be, Sir, most respectfully Yrs.
Paul Hamilton
